IN THE SUPREME COURT OF THE STATE OF NEVADA


ELIZABETH RAMSEY, AN                                     No. 82397
INDIVIDUAL,
                   Appellant,
               vs.                                       FILED
EUGENE TUMBARELLO, AN
INDIVIDUAL; AND SHAMROCK                                  AUG 1 2 2021
PAINTING, INC.,                                          EL17.AR A. BROWN
                                                                 PREPAE COURT
                   Res • ondents.                   BY
                                                           DEP CLERK


     ORDER REINSTATING APPEAL AND DISMISSING APPEAL

            This is an appeal from a district court order denying claims of
exemption from execution, declaring a homestead void, and compelling
compliance of a judgment debtor, and from an order denying a motion for
reconsideration Eighth Judicial District Court, Clark County; Tierra
Danielle Jones, Judge; Eighth Judicial District Court, Clark County;
Crystal Eller, Judge.
            This court previously disrnissed this appeal due to appellant's
filing of a petition for bankruptcy relief. See 11 U.S.C. § 362(a)(1). The
dismissal was without prejudice to appellant's right to move for
reinstatement of this appeal upon either lifting of the bankruptcy stay or
final resolution of the bankruptcy proceedings. After appellant moved to
reinstate this appeal, this court ordered appellant to file a supplement to
the motion to reinstate discussing whether this appeal may be reinstated
despite a discharge injunction. Alternatively, appellant was permitted to
provide a copy of any bankruptcy court order allowing this appeal to
proceed.
            Appellant represents in her supplement that the bankruptcy
court has entered an order permitting this appeal to proceed. Attached to



                                                               ?A - 23.5E0
                    the supplement is a copy of a bankruptcy court order granting appellant's
                    motion to annul the automatic stay nunc pro tunc and allow the appeal to
                    proceed. Respondents have not filed any reply to the supplement. Having
                    considered appellant's supplement and the order of the bankruptcy court, it
                    appears this appeal may proceed. Accordingly, this appeal is reinstated.
                                Prior to the bankruptcy disrnissal, respondents moved to
                    dismiss this appeal for lack ofjurisdiction. As this court did not resolve that
                    motion before dismissal of this appeal due to the bankruptcy stay, we do so
                    now.
                                Respondents assert that the challenged orders are not
                    substantively appealable. In opposition, appellant contends that the orders
                    are appealable under NRAP 3A(b)(8) as special orders after final judgment
                    because they were entered after the final judgment and affect the rights
                    growing out of the final judgment. Respondents have replied.
                                "Not all post-judgment orders are appealable."          Burton u.
                    Burton, 99 Nev. 698, 700, 669 P.2d 703, 705 (1983). An appealable special
                    order after final judgment is an order that affects the rights of a party to
                    the action growing out of the previously entered judgment.          Gurnrn v.
                    Mainor, 118 Nev. 912, 914, 59 P.3d 1220, 1221 (2002). Appellant does not
                    support her assertion that the challenged orders affect the rights growing
                    out of the final judgment with any argument. Appellant thus fails to
                    demonstrate that the orders are special orders after final judgment. See
                    Moran v. Bonneville Square Assocs., 117 Nev. 525, 527, 25 P.3d 898, 899
                    (2001) ("[T]he burden rests squarely upon the shoulders of a party seeking
                    to invoke our jurisdiction to establish, to our satisfaction, that this court
                    does in fact have jurisdiction."). And no other statute or court rule appears
                    to allow an appeal from the challenged orders.          See Brown v. MHC
SUPREME COURT
        OF
     NEVADA


10) I947A    Mem.                                          2
                   Stagecoach, LLC, 129 Nev. 343, 345, 301 P.3d 850, 851 (2013) (this court
                   "may only consider appeals authorized by sta tute or court rule), Alvis v.
                   State, 99 Nev. 184, 186, 660 P.2d 980, 981 (1983), overruled on other grounds
                   by AA Primo Builders, LLC v. Washington, 126 Nev. 578, 245 P.3d 1190
                   (2010) (concluding that an "order denying rehearing is not appealable as a
                   special order made after final judgmene). Accordingly, this court grants
                   the motion to dismiss and
                               ORDERS this appeal DISMISSED.'




                                           P rraguirre




                   Stighch                                    Silver




                   cc:   Hon. Crystal Eller, District Judge
                         Hon. Tierra Danielle Jones, District Judge
                         Ara H. Shirinian, Settlement Judge
                         Law Office of Christopher P. Burke
                         Cory Reade Dows & Shafer
                         Eighth District Court Clerk




                         'Respondents also suggest, without argument, that the notice of
                   appeal was untimely filed. Given this court's determination that the
                   challenged orders are not substantively appealable, we do not reach this
                   argument.
SUPREME COURT
      OF
    NEVADA


WI 1947A .14409.                                         3